


110 HR 3691 IH: SAFE Consumer Product Act
U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3691
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2007
			Ms. DeLauro (for
			 herself, Ms. DeGette,
			 Ms. Schakowsky,
			 Ms. Sutton,
			 Mr. Allen,
			 Mrs. McCarthy of New York,
			 Mr. Hall of New York,
			 Mr. Larson of Connecticut, and
			 Mr. Courtney) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To reauthorize and improve the Consumer Product Safety
		  Act.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Safety Assurance For Every
			 Consumer Product Act or the SAFE Consumer Product Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. References.
					Sec. 3. Definition of children’s product.
					Sec. 4. Product testing requirements.
					Sec. 5. Product recall authority, and inspection
				authority.
					Sec. 6. Civil and criminal penalties.
					Sec. 7. Expedited disclosure.
					Sec. 8. Ban on children’s products containing lead.
					Sec. 9. Consumer product registration forms.
					Sec. 10. Internet advertising requirement of certain children’s
				products.
					Sec. 11. Commission procedures.
					Sec. 12. Preemption.
					Sec. 13. Authorization of Appropriations.
					Sec. 14. Reports to Congress.
				
			2.ReferencesWherever in this Act an amendment is
			 expressed in terms of an amendment to a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Consumer Product Safety Act (15 U.S.C. 2051 et seq.).
		3.Definition of
			 children’s productAs used in
			 this Act, the term children’s product means a toy or other article
			 intended for use by a child under 12 years of age that is introduced into the
			 interstate stream of commerce. In determining whether a toy or article is
			 intended for use by a child under 12 years of age, the following factors shall
			 be considered:
			(1)A
			 statement by a manufacturer about the intended use of such toy or article,
			 including a label on such toy or article, if such statement is
			 reasonable.
			(2)The context and
			 manner of the advertising, promotion, and marketing associated with the toy or
			 article.
			(3)Whether the toy or
			 article is commonly recognized by consumers as being intended for use by a
			 child under 12 years of age.
			(4)The Age
			 Determination Guidelines issued by the Consumer Product Safety Commission in
			 September 2002, and any subsequent version of such Guidelines.
			4.Product testing
			 requirements
			(a)Mandatory and
			 third-party testingSection
			 14(b) (15 U.S.C. 2063(b)) is amended—
				(1)by
			 striking The Commission may and inserting (1) The
			 Commission shall;
				(2)by designating the
			 second sentence as paragraph (2) and indenting the margin of such paragraph, as
			 so designated, 2 ems from the left margin;
				(3)in paragraph (2),
			 as so designated, by striking Any test or and inserting
			 Except as provided in paragraph (3), any test or; and
				(4)by adding at the
			 end the following:
					
						(3)In the case of a children’s product, any
				test or testing program on the basis of which a certificate is issued under
				subsection (a)(2) shall be conducted by a nongovernmental independent third
				party qualified to perform such tests or testing
				programs.
						.
				(b)Definition of
			 Children's Products and Independent Third PartySection 14 (15 U.S.C. 2063) is amended by
			 adding at the end the following:
				
					(d)DefinitionsIn this section:
						(1)The term
				children’s product means a toy or other article intended for use
				by a child under 12 years of age that is introduced into the interstate stream
				of commerce. In determining whether a toy or article is intended for use by a
				child under 12 years of age, the following factors shall be considered:
							(A)A statement by a
				manufacturer about the intended use of such toy or article, including a label
				on such toy or article, if such statement is reasonable.
							(B)The context and
				manner of the advertising, promotion, and marketing associated with the toy or
				article.
							(C)Whether the toy or
				article is commonly recognized by consumers as being intended for use by a
				child under 12 years of age.
							(D)The Age
				Determination Guidelines issued by the Consumer Product Safety Commission in
				September 2002 and any subsequent version of such Guidelines.
							(2)The term
				independent third party, with respect to a testing entity, means
				an independent testing entity that is physically separate from any manufacturer
				or private labeler whose product will be tested by such entity, and is not
				owned, managed, controlled, or directed by such manufacturer or private
				labeler, and that is accredited in accordance with an accreditation process
				established by the
				Commission.
						.
			5.Product recall
			 authority, and inspection authority
			(a)Commission
			 recall authoritySection 15 (15 U.S.C. 2064) is amended—
				(1)by amending
			 subsection (c) to read as follows:
					
						(c)On receiving
				notification under subsection (b) or by other means, if the Commission
				determines that a consumer product contains a defect which could create a
				substantial product hazard, the Commission may order the manufacturer or any
				distributor or retailer of the product to take any one or more of the following
				actions:
							(1)To cease distribution of the
				product.
							(2)To notify all
				persons that transport, store, distribute, or otherwise handle the product, or
				to which the product has been transported, sold, distributed, or otherwise
				handled, to cease immediately distribution of the product.
							(3)To immediately
				provide notice to the public of the product defect.
							(4)To notify
				appropriate State and local public health officials.
							(5)To provide notice
				to all consumers to whom the product was, or may have been, distributed.
							(6)To recall the
				product and take such further action under subsection
				(d).
							;
				(2)in subsection (d),
			 by striking An order under this subsection may also require and
			 inserting An order under this subsection shall also
			 require;
				(3)by amending
			 subsection (f) to read as follows:
					
						(f)(1)The Commission shall
				provide a person subject to an order under subsection (c) with an opportunity
				for an informal hearing (in accordance with such rules or regulations as the
				Commission shall prescribe) on—
								(A)the actions required by the order;
				and
								(B)any reasons why the product that is
				the subject of the order should not be recalled or notice required under such
				order should not be provided.
								The
				Commission shall hold such hearing as soon as practicable, but not later than 2
				business days, after the date of issuance of the order under subsection
				(c).(2)After providing an opportunity for an
				informal hearing under this subsection, the Commission may, as the Commission
				determines to be necessary, amend the order issued under subsection (c)—
								(A)to specify a timetable during which
				the recall shall occur; or
								(B)to require periodic reports to the
				Commission describing the progress of the recall.
								(3)If, after providing an opportunity
				for an informal hearing under this subsection, the Commission determines that
				adequate grounds do not exist to continue the actions required by the order,
				the Commission shall vacate the order.
							;
				and
				(4)by adding at the
			 end the following:
					
						(h)Remedies not
				exclusiveThe remedies authorized by this section shall be in
				addition to any other remedies that may be
				available.
						.
				(b)Retail sale of
			 recalled product prohibitedSection 19(a) (15 U.S.C. 2068(a)) is
			 amended—
				(1)in paragraph (7),
			 by striking ; or and inserting a semicolon;
				(2)in paragraph (8), by striking ;
			 or and inserting a semicolon;
				(3)in paragraph (9),
			 by striking the period and inserting a semicolon;
				(4)in paragraph (10), by striking the period
			 and inserting ; or; and
				(5)by
			 adding at the end the following:
					
						(11)to sell any
				consumer product at retail if such person knows that such product is the
				subject of a recall order issued by the manufacturer, the Commission, or a
				court.
						.
				(c)Authority of
			 Commission To inspect retailersSection 16(a)(1) (15 U.S.C.
			 2065(a)(1)) is amended—
				(1)by
			 inserting , retail store after warehouse;
			 and
				(2)by striking
			 or held and inserting held, or sold.
				(d)Tracking labels
			 for children’s productsSection 14 (15 U.S.C. 2063) is further
			 amended by adding at the end thereof the following:
				
					(e)The manufacturer of a children’s product or
				other consumer product (as may be required by the Commission in its discretion
				after a rulemaking proceeding) shall place distinguishing marks on the product
				or its packaging that will enable the ultimate purchaser to ascertain the
				source, date, and cohort (including the batch, run number, or other identifying
				characteristic) of production of the product by reference to those
				marks.
					.
			6.Civil and criminal
			 penalties
			(a)Civil
			 penalties
				(1)Maximum penalty
			 determined by the CommissionSection 20(a)(1) (15 U.S.C.
			 2069(a)(1)) is amended by striking , except that the maximum civil
			 penalty shall not exceed $1,250,000 for any related series of
			 violations. and inserting . The maximum civil penalty for any
			 related series of violations shall be determined by the Commission taking into
			 consideration the factors described in subsection (b)..
				(2)Factors to be
			 consideredSection 20(b) (15
			 U.S.C. 2069(b)) is amended by inserting , among other factors,
			 after shall consider.
				(b)Criminal
			 penaltiesSection 21 (15 U.S.C. 2070) is amended—
				(1)in subsection (a),
			 by striking after having received notice of noncompliance from the
			 Commission; and
				(2)in subsection (b),
			 by striking and who has knowledge of notice of noncompliance received by
			 the corporation from the Commission,.
				7.Expedited
			 disclosure
			(a)Reduced Period of
			 Notice to Manufacturers and Private Labelers Prior to public
			 DisclosureSection 6(b) (15
			 U.S.C. 2055(b)) is amended in the first sentence, by striking 30
			 days and inserting 10 days.
			(b)Website notice
			 requirementSection 15 (15 U.S.C. 2064) is further amended by
			 adding at the end the following:
				
					(k)Website
				noticeAny person required to give public notice under this
				section, or subject to an order issued under subsection (c) or (d) shall post,
				in a prominent location on such person’s Internet website (if such person
				maintains an Internet website), a notice regarding the product or product that
				is the subject of such an
				order.
					.
			8.Ban on children’s
			 products containing lead
			(a)Banned Hazardous
			 SubstancesEffective 6 months
			 after the date of enactment of this Act, any children’s product containing more
			 than 40 parts per million lead shall be a banned hazardous substance within the
			 meaning of section 2(q)(1) of the Federal Hazardous Substances Act (15 U.S.C.
			 1261(q)(1)).
			(b)Certain
			 Electronic DevicesIf the Consumer Product Safety Commission
			 determines that it is not feasible for certain electronic devices to comply
			 with such regulations at the time the regulations shall take effect, the
			 Commission shall, by regulation—
				(1)issue standards to
			 reduce the exposure of and accessibility to lead in such electronic devices;
			 and
				(2)establish a
			 schedule by which such electronic devices shall be in full compliance with the
			 regulations prescribed under subsection (a).
				9.Consumer product
			 registration forms
			(a)Authority To
			 requireNot later than 270
			 days after the date of enactment of this Act, the Consumer Product Safety
			 Commission shall, pursuant to its authority under section 16(b) of the Consumer
			 Product Safety Act (15 U.S.C. 2065(b)), promulgate a consumer product safety
			 rule to require manufacturers of any children’s product that is subject to a
			 consumer product safety standard or voluntary consumer product safety
			 standard—
				(1)to provide
			 consumers with a postage-paid consumer registration form with each such
			 product;
				(2)to maintain a
			 record of the names, addresses, e-mail addresses, and other contact information
			 of consumers who register their ownership of such products with the
			 manufacturer in order to improve the effectiveness of manufacturer campaigns to
			 recall such products; and
				(3)to permanently
			 place the manufacturer name and contact information, model name and number, and
			 the date of manufacture on each such product.
				The
			 Commission may, by rule, extend the registration requirement under this
			 subsection to consumer products other than children’s products that are subject
			 to a consumer product safety rule or voluntary standard.(b)Requirements for
			 registration formFor any case in which the Commission requires
			 product registration forms under subsection (a), such forms shall—
				(1)include spaces for
			 a consumer to provide their name, address, telephone number, and e-mail
			 address;
				(2)include space
			 sufficiently large to permit easy, legible recording of all desired
			 information;
				(3)be attached to the
			 surface of each product so that, as a practical matter, the consumer must
			 notice and handle the form after purchasing the product;
				(4)include the
			 manufacturer’s name, model name and number for the product, and the date of
			 manufacture;
				(5)include a message
			 explaining the purpose of the registration and designed to encourage consumers
			 to complete the registration;
				(6)include an option
			 for consumers to register through the Internet; and
				(7)include a
			 statement that information provided by the consumer shall not be used for any
			 purpose other than to facilitate a recall of or safety alert regarding that
			 product.
				In issuing
			 regulations under this section, the Commission may prescribe the exact text and
			 format of the required registration form.(c)Record keeping
			 and notification requirementsAny rule promulgated under subsection (a)
			 shall require each manufacturer to maintain a record of registrants for each
			 product manufactured that includes all of the information provided by each
			 consumer registered, and to use such information to notify such consumers in
			 the event of a voluntary or involuntary recall of or safety alert regarding
			 such product. Each manufacturer shall maintain such a record for a period of
			 not less than 6 years after the date of manufacture of the product. Consumer
			 information collected by a manufacturer under this Act may not be used by the
			 manufacturer, nor disseminated by such manufacturer to any other party, for any
			 purpose other than notification to such consumer in the event of a product
			 recall or safety alert.
			(d)StudyThe
			 Commission shall conduct a study at such time as it considers appropriate on
			 the effectiveness of the consumer registration forms in facilitating product
			 recalls. Not later than 4 years after the date of enactment of this Act, the
			 Commission shall report its findings to Congress.
			10.Internet
			 advertising requirement of certain children’s products
			(a)RequirementEffective 3 months after the date of
			 enactment of this Act, any Internet advertisement for a children’s product that
			 is required by a consumer product safety rule to carry a warning label shall
			 include such warning label in a clear and conspicuous location on such Internet
			 advertisement.
			(b)Enforcement as
			 consumer product safety ruleA violation of subsection (a) shall
			 be treated as a violation of a consumer product safety rule promulgated under
			 section 7 of the Consumer Product Safety Act (15 U.S.C. 2056).
			11.Commission
			 procedures
			(a)Repeal of Quorum
			 Requirement for Commission actionSection 4(d) (15 U.S.C.
			 2053(d)) is amended by striking , but three and all that follows
			 through to decline to two and inserting if an action by
			 the Commission is necessary in the public interest and the Commission transmits
			 to Congress its reasons for such an action.
			(b)Notice of
			 rulemakingSection 9(a) (15 U.S.C. 2058(a)) is amended by
			 inserting or notice of proposed rulemaking after advanced
			 notice of proposed rulemaking.
			(c)Sense of
			 Congress regarding Commission vacanciesIt is the sense of Congress that—
				(1)in order for the
			 Consumer Product Safety Commission to function effectively and carry out the
			 purposes for which the Consumer Product Safety Act was enacted, it is necessary
			 for the full complement of 5 members of the Commission to serve and participate
			 in the business of the Commission; and
				(2)the President
			 should nominate members to fill any vacancy in the membership of the Commission
			 as expeditiously as practicable.
				12.PreemptionSection 26 (15 U.S.C. 2075) is
			 amended—
			(1)in subsection (a),
			 by striking Whenever and inserting Except as provided in
			 subsections (c) and (d), whenever; and
			(2)by adding at the
			 end thereof the following:
				
					(d)No consumer product safety standard
				promulgated by the Commission after the date of enactment of the Safety
				Assurance for Every Consumer Product Act, or any other action taken by the
				Commission after that date, shall contain a preemption provision which affects
				any action for damages or the liability of any person for damages under the
				statutory law or the common law of any State, unless such provision is
				expressly authorized by
				statute.
					.
			13.Authorization of
			 AppropriationsSection 32(a)
			 (15 U.S.C. 2081(a)) is amended by striking paragraphs (1) and (2) and inserting
			 the following:
			
				(1)$75,600,000 for fiscal year 2008;
				(2)$87,950,000 for
				fiscal year 2009;
				(3)$100,300,000 for
				fiscal year 2010;
				(4)$112,650,000 for
				fiscal year 2011; and
				(5)$125,000,000 for
				fiscal year
				2012.
				.
		14.Reports to
			 CongressNot later than 1 year
			 after the date of enactment of this Act and each year thereafter, the Consumer
			 Product Safety Commission shall transmit a report to Congress that contains the
			 following:
			(1)A
			 description of actions taken by the Commission with regard to consumer products
			 not in conformity with consumer product safety standards or voluntary standards
			 recognized by the Commission.
			(2)A
			 description of consumer products that were the subject of a recall during the
			 preceding year, including the number and type of products.
			(3)An analysis of the
			 effectiveness of the efforts to recall consumer products conducted by the
			 Commission or by a manufacturer during the preceding year, including the number
			 of products subject to the recall that were returned to the
			 manufacturer.
			
